                         UNITED STATES BANKRUPTCY COURT

                            EASTERN DISTRICT OF LOUISIANA

IN RE:                                      *               CASE NO. 20-11419

GENESIS VENTURE LOGISTICS, L.L.C. *                         CHAPTER 11

         DEBTOR                             *               SUBCHAPTER V


               NOTICE OF CHANGE OF MAILING ADDRESS FOR CREDITORS

         NOW INTO COURT, through undersigned counsel, comes Genesis Venture Logistics,

L.L.C. (the “Debtor”), who hereby files this Notice of Change of Mailing Address for Creditors

to correct the Court’s records. The change is as follows:

          FORMER ADDRESS                             CURRENT ADDRESS:

          Access World                               Access World (USA) LLC
          520 Elmwood Park Blvd.                     c/o Jamey Cursi
          Suite 135                                  5200 Coffee Drive
          New Orleans, LA 70123-6822                 New Orleans, LA 70015

          Par Funding (CBSG)                         Par Funding (CBSG)
          20 N 3rd Street                            22 North 3rd Street
          Philadelphia, PA 19106-2118                Philadelphia, PA 19106


August 27, 2020                             /s/ Greta Brouphy
                                            Greta M. Brouphy (La Bar No. 26216)
                                            Michael E. Landis (La Bar No. 36542)
                                            Heller, Draper, Patrick, Horn
                                             & Manthey, L.L.C.
                                            650 Poydras Street, Suite 2500
                                            New Orleans, Louisiana 70130-6103
                                            Tel: (504) 299-3300/Fax: (504) 299-3399
                                            E-mail: gbrouphy@hellerdraper.com
                                            E-mail: mlandis@hellerdraper.com

                                            Counsel for the Debtor



{00373683-2}
                                 CERTIFICATE OF SERVICE

         I, Greta M. Brouphy, counsel for Debtor, do hereby certify that I caused the above and

foregoing Notice of Change of Mailing Address for Creditors to be served on August 27, 2020,

via the Court’s ECF Notification System as follows:



    •    Christy Renee Bergeron Christy.Bergeron@usdoj.gov
    •    Greta M. Brouphy gbrouphy@hellerdraper.com,
         kfritscher@hellerdraper.com;lwright@hellerdraper.com
    •    Leo David Congeni leo@congenilawfirm.com, michelle@congenilawfirm.com
    •    Michael E. Landis mlandis@hellerdraper.com, kfritscher@hellerdraper.com
    •    Mark C. Landry mlandry@newmanmathis.com, faith@newmanmathis.com
    •    Robert A. Mathis rmathis@newmanmathis.com
    •    Harry Morse harry@harrymorse.com
    •    Stewart F. Peck speck@lawla.com, ymaranto@lawla.com
    •    Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov

         I also caused same to be served on August 27, 2020, via U.S. First Class Mail, postage

prepaid upon the party listed at its current address above.


                                              /s/ Greta M. Brouphy
                                              Greta M. Brouphy




                                                 2
{00373683-2}
